 

 

oO Oo NIN DB WH Bf

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

|
Case 1:21-cr-00054-DAD-BAM Document 23 Filed 04/01/21 Page 1 of 1

. estate Gee T Coury
“PUT Crea OFM
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, ) Case No: 1:21-CR-00054-2-DAD
) '
Plaintiff, ) ORDER
) ' APPOINTING COUNSEL
vs. ) |
)
ALANA POWERS, )
) (
Defendant. )
}

 

The above named Defendant has, under oath, sworn or affirmed as to her financial
inability to employ counsel or has otherwise satisfied this Court that she is financially unable to
|
obtain counsel and wishes counsel be appointed to represent her. Therefore, in the interests of
justice and pursuant to the U.S. CoNST., amend VI and 18 U.S.C. § 3006A,
IT IS HEREBY ORDERED that Michael W. Berdinella be appointed to represent the

above defendant in this case effective nunc pro tunc to March 26, 2021.

This appointment shall remain in effect until further order of this court.

DATED: 4/1/2021

 
   

HON. ERICA P. GR
United States Magistrate Judge

 
